PER CURIAM.
The appellant, Christopher Hunter, challenges his convictions and sentences for armed robbery and aggravated assault. We affirm appellant’s convictions without discussion. However, because the trial court imposed a public defender lien without advising appellant of his right to a hearing to contest the amount of the lien, we remand for the *836trial court to allow appellant thirty days from the date of the mandate to file a written objection to the amount assessed. See Bourque v. State, 595 So.2d 222 (Fla. 2d DCA 1992). If appellant files an objection, the trial court shall strike the assessment and shall not impose a new lien without notice and a hearing. Id. Additionally, we direct the trial court to correct the order of probation to reflect that $1,813.75 is the amount of the public defender hen rather than restitution.
Affirmed and remanded with instructions.
PARKER, A.C.J., and ALTENBERND and LAZZARA, JJ., concur.